

ebaynotma06.jpg [ebaynotma06.jpg]


eBay Singapore Services Private Limited
One Temasek Boulevard
Level 14. Unit #14-01. Millenia Tower
Singapore 039192
Tel: +65-6510-4500
Fax: +65-6510-4600
June 25, 2019


Jae Hyun Lee


Dear Jay,


Letter of Appointment
We, eBay Singapore Services Private Limited (the “Company”), are pleased to
offer you continued employment in the new role as a Senior Vice President,
General Manager, eBay Markets with the Company upon the following terms and
conditions. Your employment by the Company shall be governed by the terms and
conditions herein, as well as by the prevailing or future policies as may be put
into effect by the Company from time to time.
1.
Appointment

Your role as Senior Vice President, General Manager, eBay Markets was effective
February 18, 2019. You hereby warrant that you are permitted to work in
Singapore by virtue of the fact that you are in possession of a valid employment
pass, entry permit, and/or work permit which is valid throughout the period of
your employment of the Company. In this role, you assume global responsibilities
and oversight of operations of eBay Markets across three major regions: the
Americas, Asia Pacific (APAC), and Europe, Middle East, and Africa (EMEA). As
such, you are expected to travel to and spend a portion of your time working in
the above-mentioned regions, and as such, you hereby agree that you will
cooperate with the Company to obtain all valid employment passes, visas, and/or
work permits that are required to work in those regions.
2.
Salary

2.1
Amount: Effective April 1, 2019, your annual salary was adjusted to S$950,000.04
(SGD), or S$79,166.67 (SGD) per month, payable monthly in arrears (or such other
amounts as may from time to time be agreed in writing) over 12 months.

2.2
Deductions from Salary:

2.3
There shall be deducted from your remuneration (including but not limited to
salary, allowance, bonus and commission) all such sums which the Company is
entitled and authorized under the laws of Singapore to deduct and/or withhold
(including but not limited to any outstanding liabilities which you may have to
pay to the Inland Revenue Authority of Singapore). Should you become eligible to
participate in the Central Provident Fund, eBay will withhold your share of the
contributions (if applicable), as well as such other sums as may be agreed from
time to time, and the Company contributions will be made to the Employee’s
Central Provident Fund at the statutory rate.

2.4
Taxes: Except as expressly provided for in this agreement and the Global Tax
Equalization Policy, all income tax liabilities and other charges incurred by
you in respect of your remuneration shall be borne solely by you.



1



--------------------------------------------------------------------------------






3.
Hours of Work

Your working hours shall be such hours as the Company may from deem appropriate
and as may be necessary to achieve the purposes of the Company. There shall be
no entitlement to payment in respect of overtime.
4.
Annual Leave

4.1
Amount of Days: You shall be entitled to 25 days annual paid leave (in addition
to the statutory holidays), to be taken at a time or times convenient to, and as
may be approved by, the Company. Your annual leave shall be pro-rated in
proportion to the number of completed months of service in each calendar year.

4.2
Company’s Discretion to Carry Forward: If such paid leave is not taken within
the relevant year of service, the Company may, at its absolute discretion, allow
the paid leave not taken to be accumulated and carried forward to the following
year of service, or pay you additional salary for the number of days of paid
leave not taken.

5.
Bonus Eligibility

You are eligible to participate in the eBay Incentive Plan (eIP) with payouts
based on individual achievement as well as eBay Inc.’s (“eBay”) performance. The
annual bonus period is from January 1 through December 31. You are eligible for
a target bonus of 75% of your base salary; prorated based on the eligible
earnings paid while you are employed in an eIP eligible position during the
annual bonus period. There is no guarantee any eIP bonus will be paid and any
actual bonus will be determined after the end of the annual bonus period based
on your eligible earnings as defined in the eIP. The payment of any bonus is at
eBay’s sole and absolute discretion, subject to the terms and conditions of the
eIP, which include, but are not limited to, you are remaining an active employee
of the Company through the date of payment of such bonus. eBay reserves the
right, in its sole discretion, to amend, change or cancel the eIP at any time.
6.
Staff Review

A review of your performance and salary shall be carried out annually at the
sole discretion of the Company, in accordance its policies from time to time.
7.
Expenses

The Company shall reimburse you in respect of such expenses as may be incurred
by you while engaged in the business of the Company in accordance with the
Company’s expenses reimbursement policy.
8.
Medical Benefits

Subject to the rules and procedures established by the Company from time to
time, all employees shall be entitled to medical benefits in accordance with the
Company benefits policy currently in effect.
9.
Conduct and Discipline

You shall perform such duties as may from time to time be assigned to you and
shall comply with all reasonable directions made by the Company. During your
employment, you shall well and faithfully serve the Company and use your utmost
endeavors to promote its interests, and devote the whole of your time, attention
and abilities to its affairs during the hours in which you are required to
perform your duties in accordance with Clause 3 above. You shall not, during the
continuation of your employment, engage in any other employment or activity, in
the absence of prior written approval from the Company (which may be withheld by
the Company at its sole discretion).


2



--------------------------------------------------------------------------------




10.
Termination

10.1
Notice: Upon signing this offer letter, subject to Clause 10.4 below, this
Agreement may be terminated by you or by the Company upon giving three months’
written notice or by the Company paying three months’ salary in lieu of notice
(or any combination thereof). The Company reserves the right to require you not
to attend work and/or not to undertake all or any of your duties of employment
during any period of notice (whether given by you or the Company). However, the
Company shall continue to pay your salary and contractual benefits whilst you
remain employed by the Company. Notwithstanding the forgoing, the Company shall
be entitled to terminate your employment immediately and without three months’
written notice or by paying three months’ salary in lieu of notice in any of the
following cases:

(a)
If you are dishonest or engaged in serious or persistent misconduct or, without
reasonable cause, neglect or refuse to attend to your duties or fail to perform
any of your obligations hereunder, or fail to observe the Company’s disciplinary
rules or any other regulations of the Company from time to time in force;

(b)
If you are incapacitated by illness or otherwise unable to perform your duties
hereunder for a period totaling in aggregate 6 months in any period of 12
consecutive calendar months; or

(c)
If you become bankrupt or have a receiving order made against you or make any
general composition with your creditors.

10.2
Termination by You: In the event your employment is terminated by you, subject
to Section 17 and you executing the Company’s standard form of release within 10
days after the date of your termination of employment, the Company shall provide
you with a lump sum severance payment, payable not later than 30 days after the
latter of (i) your termination date or (ii) the date you execute the release,
equal to three (3) times your Average Monthly Salary times your Years of
Service, less any employer contributions to a Company retirement and/or pension
plan, including but not limited to the Central Provident Fund; provided,
however, that in the event you violate Clause 11 of this Agreement or your
Employee Proprietary Information and Inventions Agreement, the lump sum
severance payment will be fully refundable to the Company, less any amounts owed
under applicable law in connection with your termination of employment. For
purposes of calculating your severance payment pursuant to this Clause 10.2, the
Capitalized terms in the preceding paragraph shall be defined as follows:

(a)
“Average Monthly Salary” shall mean the sum of (a) monthly fixed salaries paid
to you for the three (3) full months immediately prior to the month in which
your employment terminates, divided by the total number of days for the 3-month
period, multiplied by thirty (30) days, and (b) 1/12th of the eIP bonus payment,
if any, that you received in the one (1) year period immediately prior to your
termination of employment.

(b)
“Years of Service” shall mean the total number of full years of active
employment with the Company beginning on January 1, 2013; provided, however,
that you will receive prorated credit towards the total number of years of
service based on the portion of the year worked from January 1st of the
applicable year through your date of termination. For example, if your
employment terminated on March 31, 2020, your Years of Service would be 7.25
(i.e., 7 years for the time period between 2013 and 2020 plus 25% of a Year of
Service for January 1, 2020 through March 31, 2020). For the avoidance of doubt,
you will receive no credit towards your Years of Service for time worked prior
to January 1, 2013 because it is understood by you and the Company that your
prior service with eBay Asia Pacific Regional Management Services Limited was
compensated pursuant to the terms and conditions of the Korean
retirement/severance plan known as the Rules of Retirement Pay for Imwon through
December 31, 2012.





3



--------------------------------------------------------------------------------




Payment of the severance benefit under this Clause 10.2 will be in addition to
the payment you received from eBay Asia Pacific Regional Management Services
Limited pursuant to the Rules of Retirement Pay for Imwon on or about April
2013. You hereby waive any entitlement to additional payments under the eBay
Asia Pacific Regional Management Services limited Rules of Retirement Pay for
Imwon. Together these payments shall constitute your full entitlement of
separation and retirement pay. For the avoidance of doubt, the severance benefit
under this Clause 10.2 will be considered your full entitlement to the severance
benefits and shall be construed to be inclusive of any amounts owed under
applicable law in connection with your termination of employment, including, but
not limited to, the Company’s contributions to the Central Provident Fund (if
applicable). If you are provided a severance benefit as described in this Clause
10.2, you are not entitled to the severance benefits described in Clause 10.3.
10.3
Termination by the Company: As an SVP under the eBay Inc. group of companies,
you may be eligible for certain severance benefits under the eBay Inc. SVP and
Above Standard Severance Plan and Summary Plan Description as amended and
restated as of January 1, 2016 (the “Plan”) if your employment is terminated by
the Company without “Cause” and outside of any “Change in Control Period” (as
such terms are defined under the Plan). eBay reserves the right to amend the
Plan from time to time and the terms of the Plan shall apply with respect to any
severance benefits described in this Clause 10.3. In addition, if your
employment is terminated by the Company for a reason other than for “Cause” (as
defined in the Plan), the Company will assist with expenses incurred for
relocating personal items back to Singapore or Korea in accordance with the
terms of eBay’s relocation assistance program for employees in positions
comparable to yours. If you are provided severance benefits as described in this
Clause 10.3 under the Plan, you will receive the higher of the payments between
the Plan and any severance benefit described in Clause 10.2, except for the
payment already received on or about April 2013 from eBay Asia Pacific Regional
Management Services Limited pursuant to the Rules of Retirement Pay for Imwon.

10.4 Return of Company Property: Upon ceasing to be employed by the Company, you
will return to the Company all Company documents (and all copies thereof) and
other Company property and materials in your possession, or your control,
including, but not limited to, Company files, laptop, mobile phone, tablet,
other electronic equipment, notes, memoranda, correspondence, lists, drawings,
records, plans and forecasts, financial information, personnel information,
customer and customer prospect information, sales and marketing information,
product development and pricing information, specifications, computer-recorded
information, tangible property, credit cards, entry cards, identification badges
and keys; and any materials of any kind which contain or embody any proprietary
or confidential material of the Company (and all reproductions thereof).
11.
Non-Competition

11.1
Period: You agree that during the period of your employment by the Company, and
for a period of twelve (12) months after the termination of such employment, in
the countries in which eBay does business at the time of your separation,
without the Company’s prior written consent, you shall not:

(a)
Be directly or indirectly engaged, concerned or interested in any capacity,
whether as director, principal, agent, partner, consultant, employee or
otherwise in any other business which is wholly or partly in competition with
the business carried on by the Company or eBay;

(b)
Accept employment in any capacity with any business concern which is wholly or
partly in competition with the business carried out by the Company or eBay; or

(c)
Provide advice to any business concern which is wholly or partly in competition
with the business carried on by the Company or eBay.



4



--------------------------------------------------------------------------------




11.2
Competitors: Subject to the provisions of Clause 11.3 below, the Non-Competition
clause set out in Clause 11.1 above is currently limited to the retail,
ecommerce or payment divisions, as applicable, of the following companies,
including their majority-owned subsidiaries:

Alibaba
Ticketmonster
Coupang
Wemakeprice
Amazon
SK Planet
Google
Facebook
Zalando
Asos
Etsy
Walmart



11.3
Changes to Competitors: The companies governed by the Non-Competition clause in
Clause 11.2 above may on the Company’s initiative (or the initiative of eBay
Inc.’s Senior Vice President, Chief People Officer or any other delegate of the
Company) be renegotiated annually and at the time of termination of employment.
If the Company decides not to renegotiate the list one year, this will not imply
that the right to renegotiation in subsequent years or at the time of
termination of employment has been waived. By entering into this agreement, you
agree to negotiate in good faith and agree that you will not unreasonably
withhold your consent to add a company to the list set forth in Clause 11.2 if
such company is reasonably determined to be involved in a competitive business
with the Company. In addition, at your request, the Company will review the
current list of companies subject to Clause 11.2 above to determine if it has
reasonably determined that a company should be added to or removed from the
list.

11.4
Reasonable and Necessary: While the restrictions set out in Clauses 11.1, 11.2,
and 11.3 above are considered by the Parties to be reasonable in all the
circumstances and no greater than is reasonable and necessary for the protection
of the Company, it is agreed that if any one or more of such restrictions shall
either taken by itself or themselves together be adjudged to be beyond what is
reasonable in all the circumstances for the protection of the Company’s
legitimate interest but would be adjudged reasonable if any particular
restriction or restrictions were deleted or if any part or parts of the wording
thereof were deleted, restricted or limited in any particular manner then the
said restrictions shall apply with such deletions, restrictions or limitations,
as the case may be. Your obligations contained in this Clause 11 shall continue
even after the termination of this Agreement. Notwithstanding the above, you
shall be entitled to enter into employment with any other related corporation of
the Company.

12.
Employee Proprietary Information and Inventions Agreement

You hereby agree to execute a copy of the Employee Proprietary Information and
Inventions Agreement and any other required onboarding documents requested by
the Company. These agreements are explicitly incorporated into this Agreement.
13.
Confidentiality

You shall not during the continuance of your employment or any time after its
termination disclose, divulge, impart or reveal to any person or company any of
the trade secrets or confidential operations, processes, dealings or any
information concerning the organization, business, finance, transactions or
affairs of the Company or any of its related, associated or affiliated companies
which may come to your knowledge during your employment, and shall not use or
attempt to use any such information in any manner which may injure or cause loss
either directly or indirectly to the Company or its business. Nothing in this
Agreement limits your rights under federal law to (i) report possible violations
of law or regulation to, or file a charge or complaint with any federal, state
or local governmental agency or commission (“Government Agencies”), (ii)
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company, (iii) disclose in confidence trade secrets to federal, state, and local
government officials, or to an attorney,


5



--------------------------------------------------------------------------------




for the sole purpose of reporting or investigating a suspected violation of law,
or (iv) disclose trade secrets in a document filed in a lawsuit or other
proceeding, but only if the filing is made under seal and protected from public
disclosure.
14.
Company Policies

During your employment with the Company, you shall observe and comply with all
the rules, regulations and policies of the Company and eBay as may from time to
time be made or given, including but not limited to the Code of Conduct, Insider
Trading Policy, and the Employee Proprietary Information and Inventions
Agreement attached hereto. The Company shall have the right to alter and amend
the rules and policies of the Company as well as any of the terms of employment,
and such alteration or amendment shall become fully effective and a binding term
of your employment upon notification to you.
15.
Entire Agreement

This Agreement supersedes any prior agreements, representations and promises of
any kind, whether written, oral, express or implied between the parties hereto
with respect to the subject matters herein. Except for those Company agreements
and policies explicitly incorporated by reference, this Agreement constitutes
the full, complete and exclusive agreement between you and the Company, its
officers, employees and its affiliates with respect to the subject matters
herein.
16.
No Breach

In signing below, you confirm that you are not bound by any prior contract,
undertaking, commitment or other obligation which prevents you from being
employed by the Company and being able to fully and completely perform the
services contemplated by this Agreement, nor in fulfilling your duties hereunder
will you be breaching any duty of confidentiality to any persons, including
without limitations, your previous employers or principals.
17.
Section 409A.

This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and shall be
interpreted and construed consistently with such intent. In the event the terms
of this Agreement would subject you to taxes or penalties under Section 409A of
the Code (“409A Penalties”), you and the Company shall cooperate diligently to
amend the terms of this Agreement to avoid such 409A Penalties, to the extent
possible; provided that in no event shall the Company be responsible for any
409A Penalties that arise in connection with any amounts payable under this
Agreement. To the extent any amounts under this Agreement are payable by
reference to your “termination of employment,” such term shall be deemed to
refer to your “separation from service,” within the meaning of Section 409A of
the Code. If the 30-day period described in Section 10.2 begins in one calendar
year and ends in a subsequent calendar year, any payment made pursuant to
Section 10.2 shall be made only in the subsequent calendar year. Notwithstanding
any other provision in this Agreement, if you are a “specified employee,” as
defined in Section 409A of the Code, as of the date of your separation from
service, then to the extent any amount payable to you (i) constitutes the
payment of nonqualified deferred compensation, within the meaning of Section
409A of the Code, (ii) is payable upon your separation from service and (iii)
under the terms of this Agreement would be payable prior to the six-month
anniversary of your separation from service, such payment shall be delayed until
the earlier to occur of (a) the first business day following the six-month
anniversary of the separation from service and (b) the date of your death. Any
reimbursement or advancement payable to you pursuant to this Agreement or
otherwise shall be conditioned on your submission of all expense reports
reasonably required by the Company under any applicable expense reimbursement
policy, and shall be paid to you as soon as practicable after the Company’s
receipt of such expense reports, but in no event later than the last day of the
calendar year following the calendar year in which you incurred the reimbursable


6



--------------------------------------------------------------------------------




expense. Any amount of expenses eligible for reimbursement, or in-kind benefit
provided, during a calendar year shall not affect the amount of expenses
eligible for reimbursement, or in-kind benefit to be provided, during any other
calendar year. The right to any reimbursement or in-kind benefit pursuant to
this Agreement or otherwise shall not be subject to liquidation or exchange for
any other benefit.
18.
Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
Singapore. The parties shall submit to the non-exclusive jurisdiction of the
Singapore courts.


Please confirm your acceptance of the above terms and conditions by signing and
returning to us the duplicate copy of this letter.


Yours faithfully
For and on behalf of
eBay Singapore Services Private Limited




_________________________________
Klaus Duetoft
VP, People, APAC




Acceptance


I, ______________________, Passport/NRIC No. ______________ hereby confirm
acceptance of all of the above terms and conditions.


_________________________________
Signature


Date: _______________________________






7

